UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30, Date of reporting period:November30, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: RIVERBRIDGE GROWTH FUND Investor Class (RIVRX) Institutional Class (RIVBX) ANNUAL REPORT November 30, 2013 RIVERBRIDGE GROWTH FUND a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 5 Schedules of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 21 Supplemental Information 22 Expense Example 24 This report and the financial statements contained herein are provided for the general information of the shareholders of the Riverbridge Growth Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.riverbridge.com Fellow Shareholder: In its first year of operation, the Riverbridge Growth Fund (the Fund) outperformed its primary benchmark, the Russell 3000 Growth Index. The U.S. Equity Market performed quite well in 2013, with several major indices reaching all‐time highs at some point during the year. As always, we adhered to our investment style, focusing on high quality, well managed companies which we believe can increase their earnings power for sustained periods regardless of overall economic conditions. Without increasing our turnover or deviating from our style in a period of substantial market appreciation, the Fund was able to produce strong relative and absolute results. Performance YTD 2013 (through11/30/13) SINCE INCEPTION (12/31/12) RIVRX at NAV 35.00% 35.00% RIVBX at NAV 35.30% 35.30% Russell 3000 Growth 30.59% 30.59% The Fund’s performance data represents past performance and is no guarantee of future results. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. Please call (888) 447‐4470 for most recent month end performance. The Fund’s gross and net expense ratios for the Investor Class are 1.55% and 1.25%, respectively. The Fund’s gross and net expense ratios for the Institutional Class are 1.30% and 1.00%, respectively. The Fund’s advisor has contractually agreed to waive certain fees and/or absorb expenses until March 31, 2014. A redemption fee of 1.00% will be imposed on redemptions of shares within 90 days of purchase. 1 Market and Economic Environment In our opinion, the steep market advances of 2013 are the result of the demand for domestic equities as opposed to improvement in the fundamentals of the companies themselves or the overall economy. The reported growth rates of corporate profits have decelerated. Corporate spending remains subdued. Major companies including Home Depot, Cisco Systems,1IBM, Visa, and Johnson & Johnson have lower levels of capital spending today than they did in 2008. The domestic economy continues to exhibit tepid growth. The overall employment environment will likely remain challenging. We believe that the U.S. Federal Reserve’s continued injection of liquidity into the financial markets is largely responsible for the U.S. Equity market’s ability to overcome these obstacles. As the yield on the 10‐year Treasury note steadily increased over the year, investors began to gradually shift fixed income investments into equities. Driven by economic uncertainty and local market volatility, foreign investment also entered the domestic equity markets. 1 As of 11/30/13, the Fund held a 1.2% position in Cisco Systems. Performance Discussion As might be expected in a year such as 2013, the portfolio exhibited broad‐based strength. Every position but three appreciated during the year, and every sector generated positive absolute returns. The sector that contributed the most to the Fund’s relative outperformance in 2013 was Information Technology. At Riverbridge, we look for Technology companies which we believe have sustainable and predictable growth. Our investments in this sector typically haveproducts which are embedded in other products, making them difficult to displace. In addition, we frequently invest in companies which provide software and services which help other companies be more efficient and which produce recurring revenue. We avoid manufacturers with short product cycles. This approach paid off in 2013, as our Technology holdings performed well. Our Consumer Discretionary holdings also performed well. Companies in this sector are often particularly sensitive to economic cyclicality, since the group includes retailers, apparel providers, and automobile and auto parts manufacturers. At Riverbridge, however, in this and every sector, we invest in companies which demonstrate the ability to grow for an extended period of time without assistance from the economy. We seek out companies that we believe have a sustainable competitive advantage which may allow them to increase their earnings 2 power at rates faster than those of their peers and end markets. Adherence to this discipline resulted in strong gains in the Consumer Discretionary holdings in the Fund in 2013. The sector which hurt the Fund’s relative performance the most during 2013 was Industrials. Our holdings in this sector performed well on an absolute basis, appreciating more than twenty percent, but underperformed the Industrial components of the benchmark. As is the case with our positions in Information Technology and Consumer Discretionary companies as described above, the Industrial companies in which we invest tend to be less cyclical than those in the Index.We often invest in distributors of industrial products and providers of services to industrial manufacturers. These companies historically have produced more consistent results than their customers. The Fund’s market capitalization distribution positively impacted performance in 2013. The Riverbridge Growth Fund is an “All Cap” portfolio. As such, we are able to invest in companies of all sizes.We construct the portfolio on a fundamental basis, from the bottom up, continually seeking out the most attractive investment opportunities that meet all of our criteria, regardless of market capitalization. We do not allocate Fund assets to companies of specific sizes (such as Small Caps or Large Caps) based upon perceived relative attractiveness of a particular category. The Fund’s market cap distribution in 2013 was roughly evenly distributed among large‐, mid‐, and small‐capitalization companies. The Russell 3000 Growth Index, however, is more weighted toward large caps. All market cap categories in both the Fund and the Index performed well in 2013, but smaller companies performed the best, resulting in a positive relative contribution for our Fund. Outlook At Riverbridge Partners, we invest for the long term and do not attempt to anticipate or follow short‐term trends in the market or economy. Nevertheless, our Investment Team will remain keenly aware of the macroeconomic variables which shape the markets and impact corporate profits. For example, the second quarter of 2013 will likely prove to be the inflection point marking the transition from a generally falling interest rate environment to a generally rising interest rate environment. All of our portfolio companies, however, have the ability to self‐ finance their growth. Thus our portfolio companies are less sensitive to rising borrowing costs. The areas of the market that are most vulnerable to the adverse effects of rising interest rates are economically sensitive sectors, long duration fixed income instruments, and high yield dividend paying stocks. 3 Macroeconomic events will have very little, if any, impact on the positioning of our portfolio. Riverbridge will remain steadfast in executing our time‐tested investment philosophy. We will continue to invest in those companies that we believe are able to maintain a compelling market position for long periods of time. Thank you for investing in the Riverbridge Growth Fund. The views in this Report were those of the Fund Manager at the time of writing this report and may not reflect the views of the Manager on the date this Report is first published or anytime thereafter. These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. Risk Disclosures: Investing involves risk, including the possible loss of principal. The Fund invests in small and medium size companies. Investments in these companies, especially smaller companies, carry greater risk than is customarily associated with larger companies for various reasons such as increased volatility of earnings and prospects, narrower markets, limited financial resources and less liquid stock. The Fund invests in foreign securities through the use of ADRs. Foreign investments involve additional risks, including currency fluctuations, political instability, differences in financial reporting standards and less stringent regulation of securities markets. Emerging market countries involve greater risks, such as immature economic structures, national policies restricting investments by foreigners, and different legal systems. The Fund will typically invest in the securities of fewer issuers. If the Fund's portfolio is over weighted in a sector, any negative development affecting that sector will have a greater impact on the Fund than a fund that is not over weighted in that sector. The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe. It includes those Russell 3000 Index companies with higher price‐to‐book ratios and higher forecasted growth values. An investor cannot invest directly in an index. 4 Riverbridge Growth Fund FUND PERFORMANCE at November 30, 2013 (Unaudited) This graph compares a hypothetical $1,000,000 investment in the Fund’s Institutional Class shares, made at its inception, with a similar investment in the Russell 3000® Growth Index.Results include the reinvestment of all dividends and capital gains. The Russell 3000® Growth Index measures the performance of the broad growth segment of the U.S. equity universe.It includes those Russell 3000® Index Companies with higher price-to-book ratios and higher forecasted growth values. The Russell 3000® Growth Index is constructed to provide a comprehensive, unbiased, and stable barometer of the broad growth market.It is completely reconstituted annually to ensure new and growing equities are included and that the represented companies continue to reflect growth characteristics.The index does not reflect expenses, fees or sales charge, which would lower performance.This index is unmanaged, not available for investment. Total Returns as of November 30, 2013 6 Months Since Inception* (12/31/12) Riverbridge Growth Fund – Institutional Class 16.94% 35.30% Riverbridge Growth Fund – Investor Class 16.78% 35.00% Russell 3000® Growth Index 14.28% 30.59% * Cumulative. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (888) 447-4470. Gross and net expense ratios for the Institutional Class shares are 1.30% and 1.00%, respectively, and for the Investor Class shares are 1.55% and 1.25% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or absorb expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect until March 31, 2014. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares.Shares redeemed within 90 days of purchase will be charged 1.00% redemption fee. 5 Riverbridge Growth Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 Number of Shares Value COMMON STOCKS – 97.7% CONSUMER DISCRETIONARY – 17.2% Burberry Group PLC ADR $ Gentex Corp. Grand Canyon Education, Inc.* Johnson Controls, Inc. LKQ Corp.* Staples, Inc. Starbucks Corp. Target Corp. CONSUMER STAPLES – 2.4% United Natural Foods, Inc.* Wal-Mart Stores, Inc. FINANCIALS – 2.0% Portfolio Recovery Associates, Inc.* HEALTH CARE – 21.6% Abaxis, Inc.* athenahealth, Inc.* Bio-Reference Labs, Inc.* Cepheid, Inc.* Chemed Corp. IPC The Hospitalist Co., Inc.* MEDNAX, Inc.* Neogen Corp.* Patterson Cos., Inc. Perrigo Co. Roche Holding A.G. ADR Techne Corp. INDUSTRIALS – 19.5% 3M Co. Advisory Board Co.* Beacon Roofing Supply, Inc.* Fastenal Co. IHS, Inc. - Class A* Proto Labs, Inc.* Ritchie Bros Auctioneers, Inc. Rollins, Inc. Roper Industries, Inc. 6 Riverbridge Growth Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (continued) Stericycle, Inc.* $ INFORMATION TECHNOLOGY – 27.0% ANSYS, Inc.* Cabot Microelectronics Corp.* Cisco Systems, Inc. Concur Technologies, Inc.* CoStar Group, Inc.* Cree, Inc.* Dealertrack Technologies, Inc.* Fiserv, Inc.* Google, Inc. - Class A* Linear Technology Corp. Microsoft Corp. National Instruments Corp. Power Integrations, Inc. QUALCOMM, Inc. Ultimate Software Group, Inc.* VMware, Inc. - Class A* MATERIALS – 6.1% Ecolab, Inc. Praxair, Inc. Rockwood Holdings, Inc. UTILITIES – 1.9% MDU Resources Group, Inc. TOTAL COMMON STOCKS (Cost $24,810,067) SHORT-TERM INVESTMENTS – 2.3% Fidelity Institutional Money Market Fund, 0.04%1 TOTAL SHORT-TERM INVESTMENTS (Cost $710,820) TOTAL INVESTMENTS – 100.0% (Cost $25,520,887) Other assets less liabilities – 0.0% TOTAL NET ASSETS – 100.0% $ 7 Riverbridge Growth Fund SCHEDULE OF INVESTMENTS – Continued As of November 30, 2013 ADR – American Depository Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 8 Riverbridge Growth Fund SUMMARY OF INVESTMENTS As of November 30, 2013 Security Type/Industry Percent of Total Net Assets Common Stocks Information Technology 27.0% Health Care 21.6% Industrials 19.5% Consumer Discretionary 17.2% Materials 6.1% Consumer Staples 2.4% Financials 2.0% Utilities 1.9% Total Common Stocks 97.7% Short-Term Investments 2.3% Total Investments 100.0% Other assets less liabilities 0.0% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 9 Riverbridge Growth Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2013 Assets: Investments, at value (cost $25,520,887) $ Receivables: Dividends and interest Prepaid expenses Prepaid offering costs Total assets Liabilities: Payables: Shareholder Servicing fees (Note 8) Distribution fees - Investor Class (Note 7) Advisory fees Auditing fees Fund accounting fees Administration fees Legal fees Transfer agent fees and expenses Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss - Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Investor Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Institutional Class: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ See accompanying Notes to Financial Statements. 10 Riverbridge Growth Fund STATEMENT OF OPERATIONS For the Period December 31, 2012* through November 30, 2013 Investment Income: Dividends (net of foreign withholding taxes of $1,962) $ Interest Total investment income Expenses: Advisory fees Transfer agent fees and expenses Administration fees Fund accounting fees Registration fees Offering costs Auditing fees Custody fees Chief Compliance Officer fees Legal fees Distribution fees - Investor Class (Note 7) Miscellaneous Trustees' fees and expenses Shareholder reporting fees Shareholder Servicing fees (Note 8) Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Gain from Investments: Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * Commencement of operations. See accompanying Notes to Financial Statements. 11 Riverbridge Growth Fund STATEMENT OF CHANGES IN NET ASSETS For the Period December 31, 2012* through November 30, Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Investor class Institutional class Cost of shares redeemed: Investor class1 ) Institutional class2 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income (loss) $ - Capital Share Transactions: Shares sold: Investor class Institutional class Shares redeemed: Investor class ) Institutional class ) Net increase from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $1,145. 2 Net of redemption fee proceeds of $765. See accompanying Notes to Financial Statements. 12 Riverbridge Growth Fund FINANCIAL HIGHLIGHTS Investor Class Per share operating performance. For a capital share outstanding throughout the period. For the Period December 31, 2012* through November 30, 2013 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 ) Net realized and unrealized gain on investments Total from investment operations Redemption fee proceeds Net asset value, end of period $ Total return2 %3 Ratios and Supplemental Data Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed %4 After fees waived and expenses absorbed %4 Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )%4 After fees waived and expenses absorbed )%4 Portfolio turnover rate 9 %3 * Commencement of operations. 1 Based on average shares outstanding during the period. 2 Total returns would have been lower had expenses not been waived or absorbed by the Advisor.Returns shown include Rule 12b-1 fees of up to 0.25% and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 3 Not annualized. 4 Annualized. See accompanying Notes to Financial Statements. 13 Riverbridge Growth Fund FINANCIAL HIGHLIGHTS Institutional Class Per share operating performance. For a capital share outstanding throughout the period. For the Period December 31, 2012* through November 30, 2013 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 ) Net realized and unrealized gain on investments Total from investment operations Redemption fee proceeds - 2 Net asset value, end of period $ Total return3 %4 Ratios and Supplemental Data Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed %5 After fees waived and expenses absorbed %5 Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )%5 After fees waived and expenses absorbed )%5 Portfolio turnover rate 9 %4 * Commencement of operations. 1 Based on average shares outstanding during the period. 2 Amount represents less than $0.01 per share. 3 Total returns would have been lower had expenses not been waived or absorbed by the Advisor.Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 4 Not annualized. 5 Annualized. See accompanying Notes to Financial Statements. 14 Riverbridge Growth Fund NOTES TO FINANCIAL STATEMENTS November 30, 2013 Note 1 – Organization Riverbridge Growth Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund seeks to achieve long-term capital appreciation.The Fund commenced investment operations on December 31, 2012, with two classes of shares, Investor Class and Institutional Class. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date.Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Expenses incurred by the Trust with respect to more 15 Riverbridge Growth Fund NOTES TO FINANCIAL STATEMENTS - Continued November 30, 2013 than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each Fund or an alternative allocation method can be more appropriately made. The Fund incurred offering costs of approximately $27,305, which are being amortized over a one‐year period from December 31, 2012 (commencement of operations). (c) Federal Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its net investment income and any net realized gains to its shareholders.Therefore, no provision is made for federal income or excise taxes.Due to the timing of dividend distributions and the differences in accounting for income and realized gains and losses for financial statement and federal income tax purposes, the fiscal year in which amounts are distributed may differ from the year in which the income and realized gains and losses are recorded by the Fund. Accounting for Uncertainty in Income Taxes (the “Income Tax Statement”) requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination.A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of benefit to recognize in the financial statements.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. The Income Tax Statement requires management of the Fund to analyze tax positions taken in the prior three open tax years, if any, and tax positions expected to be taken in the Fund’s current tax year, as defined by the IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities.As of and during the period December 31, 2012 (commencement of operations) through November 30, 2013, the Fund did not have a liability for any unrecognized tax benefits.The Fund has no examination in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. (d) Distributions to Shareholders The Fund will make distributions of net investment income and capital gains, if any, at least annually.Distributions to shareholders are recorded on the ex-dividend date.The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP. The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain (loss) items for financial statement and tax purposes.Where appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. Note 3 – Investment Advisory and Other Agreements The Trust, on behalf of the Fund, entered into an Investment Advisory Agreement (the “Agreement”) with Riverbridge Partners, LLC (the “Advisor”).Under the terms of the Agreement, the Fund pays a monthly investment advisory fee to the Advisor at the annual rate of 0.75% of the Fund’s average daily net assets. The Advisor has contractually agreed to waive its fee and, if necessary, to absorb other operating expenses in order to limit total annual operating expenses (excluding taxes, leverage interest, brokerage commissions, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation expenses) to 1.25% and 1.00% of the average daily net 16 Riverbridge Growth Fund NOTES TO FINANCIAL STATEMENTS - Continued November 30, 2013 assets of the Fund’s Investor Class and Institutional Class shares, respectively.This agreement is effective until March 31, 2014, and may be terminated by the Trust’s Board of Trustees. For the period December 31, 2012 (commencement of operations) through November 30, 2013, the Advisor waived all of its advisory fees and absorbed other expenses totaling $193,077.The Advisor may recover from the Fund fees and/or expenses previously waived and/or absorbed, if the Fund’s expense ratio, including the recovered expenses, falls below the expense limit at which they were waived.The Advisor is permitted to seek reimbursement from the Fund for a period of three fiscal years following the fiscal year in which such reimbursements occurred.At November 30, 2013, the amount of these potentially recoverable expenses was $193,077. The Advisor may recapture all or a portion of this amount no later the November 30, 2016. IMST Distributors, LLC serves as the Fund’s distributor; UMB Fund Services, Inc. (“UMBFS”) serves as the Fund’s fund accountant, transfer agent and co-administrator; and Mutual Fund Administration Corporation (“MFAC”) serves as the Fund’s other co-administrator.UMB Bank, n.a., an affiliate of UMBFS, serves as the Fund’s custodian. Certain trustees and officers of the Trust are employees of UMBFS or MFAC.The Fund does not compensate trustees and officers affiliated with the Fund’s co-administrators.For the period December 31, 2012 (commencement of operations) through November 30, 2013, the Fund’s allocated fees incurred to Trustees who are not affiliated with the Fund’s co-administrators are reported on the Statement of Operations. Cipperman & Co. provides Chief Compliance Officer (“CCO”) services to the Trust.The Fund’s allocated fees incurred for CCO services for the period December 31, 2012 (commencement of operations) through November 30, 2013, are reported on the Statement of Operations. Note 4 – Federal Income Taxes At November 30, 2013, gross unrealized appreciation and (depreciation) of investments owned by the Fund, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments $ GAAP requires that certain components of net assets be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. For the year ended November 30, 2013,permanent differences in book and tax accounting have been reclassified to paid-in capital, accumulated net investment income/loss and accumulated net realized gain/loss as follows: Increase (Decrease) Accumulated Net Accumulated Net Paid-in Capital Investment Income/Loss Realized Gain/Loss $ (16,857) $ 26,896 $ (10,039) 17 Riverbridge Growth Fund NOTES TO FINANCIAL STATEMENTS - Continued November 30, 2013 As of November 30, 2013, the components of accumulated earnings/deficit on a tax basis were as follows: Undistributed ordinary income $ Undistributed long-term capital gains - Tax accumulated earnings Accumulated capital and other losses - Net unrealized appreciation on investments Total accumulated earnings $ The tax character of the distributions paid during the fiscal year ended November 30, 2013, were as follows: Distributions paid from: Ordinary Income $
